EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian N. Miller, Reg. No. 70,764 on 03/12/2021.

This listing of claims will replace all prior versions and listings of claims in the application: 

1.	(Currently Amended)  A method comprising:
each computer of a plurality of computers independently performing:
receiving a respective distributed job to process a respective data partition of a plurality of data partitions of a same application;
dividing the respective distributed job into a plurality of local computation tasks that may concurrently execute;
dispatching the plurality of local computation tasks for execution to a first subset of a local plurality of bimodal threads that are configured for a first mode that executes local computation tasks, wherein:
a second mode that provides remote data access, and
each bimodal thread of the local plurality of bimodal threads has two modes of operation and may be reconfigured for either the first mode that executes local computation tasks or the second mode that provides remote data access;
upon completion of a local computation task of the plurality of local computation tasks, reconfiguring a bimodal thread of the local plurality of bimodal threads for either the first mode that executes local computation tasks or the second mode that provides remote data access to increase system throughput.

2.	(Previously Presented)  The method of Claim 1 wherein:
said same application processes a logical graph that contains vertices interconnected by edges;
each local computation task of the plurality of local computation tasks traverses a different edge that originates from a same vertex of the logical graph.

3.	(Original)  The method of Claim 1 further comprising the computer reporting completion of the plurality of local computation tasks by sending a single network packet.

4.	(Original)  The method of Claim 1 wherein each local computation task of the plurality of local computation tasks implements a closure.

5.	(Original)  The method of Claim 1 wherein:

the at least one bimodal thread is idle;
said dispatching the plurality of local computation tasks comprises the at least one bimodal thread executes the plurality of local computation tasks.

6.	(Previously Presented)  The method of Claim 1 wherein for each computer of the plurality of computers, said dispatching the plurality of local computation tasks comprises removing the plurality of local computation tasks from an unordered backlog in the computer.

7.	(Previously Presented)  The method of Claim 1 further comprising a bimodal thread of the first subset of the local plurality of bimodal threads sends data to a second computer of the plurality of computers by appending the data onto an outbound queue to await transmission.

8.	(Currently Amended)  The method of Claim 1 wherein:
an outbound queue buffers write requests and read responses;
the write requests are added to the outbound queue only by bimodal threads of the local plurality of bimodal threads that are configured for the first mode that executes local computation tasks;
the read responses are added to the outbound queue only by bimodal threads of the local plurality of bimodal threads that are configured for the second mode that provides remote data access.

9.	(Currently Amended)  The method of Claim 1 wherein said reconfiguring the bimodal thread of the local plurality of bimodal threads comprises:
in response to receiving a read request from a second computer of the plurality of computers, reconfiguring the bimodal thread for the second mode that provides remote data access;


10.	(Original)  The method of Claim 1 wherein said dispatching the plurality of local computation tasks comprises the bimodal thread executing multiple local computation tasks of the plurality of local computation tasks.

11.	(Currently Amended)  One or more non-transitory computer-readable media storing instruction that, when executed by one or more processors, cause:
each computer of a plurality of computers independently performing:
receiving a respective distributed job to process a respective data partition of a plurality of data partitions of a same application;
dividing the respective distributed job into a plurality of local computation tasks that may concurrently execute;
dispatching the plurality of local computation tasks for execution to a first subset of a local plurality of bimodal threads that are configured for a first mode that executes local computation tasks, wherein:
a second subset of the local plurality of bimodal threads are configured for a second mode that provides remote data access, and
each bimodal thread of the local plurality of bimodal threads has two modes of operation and may be reconfigured for either the first mode that executes local computation tasks or the second mode that provides remote data access;
upon completion of a local computation task of the plurality of local computation tasks, reconfiguring a bimodal thread of the local plurality of bimodal threads for either the first mode that executes local computation tasks or the second mode that provides remote data access to increase system throughput.

12.	(Previously Presented)  The one or more non-transitory computer-readable media of Claim 11 wherein:
said same application processes a logical graph that contains vertices interconnected by edges;
each local computation task of the plurality of local computation tasks traverses a different edge that originates from a same vertex of the logical graph.

13.	(Original)  The one or more non-transitory computer-readable media of Claim 11 wherein the instructions further cause the computer reporting completion of the plurality of local computation tasks by sending a single network packet.

14.	(Original)  The one or more non-transitory computer-readable media of Claim 11 wherein each local computation task of the plurality of local computation tasks implements a closure.

15.	(Original)  The one or more non-transitory computer-readable media of Claim 11 wherein:
a thread pool that contains at least one bimodal thread of the local plurality of bimodal threads;
the at least one bimodal thread is idle;
said dispatching the plurality of local computation tasks comprises the at least one bimodal thread executes the plurality of local computation tasks.

16.	(Previously Presented)  The one or more non-transitory computer-readable media of Claim 11 wherein for each computer of the plurality of computers, said dispatching the plurality of local computation tasks comprises removing the plurality of local computation tasks from an unordered backlog in the computer.

17.	(Previously Presented)  The one or more non-transitory computer-readable media of Claim 11 wherein said instructions further cause a bimodal thread of the first subset of the local plurality of bimodal threads sends data to a second computer of the plurality of computers by appending the data onto an outbound queue to await transmission.

18.	(Currently Amended)  The one or more non-transitory computer-readable media of Claim 11 wherein:
an outbound queue buffers write requests and read responses;
the write requests are added to the outbound queue only by bimodal threads of the local plurality of bimodal threads that are configured for the first mode that executes local computation tasks;
the read responses are added to the outbound queue only by bimodal threads of the local plurality of bimodal threads that are configured for the second mode that provides remote data access.

19.	(Currently Amended)  The one or more non-transitory computer-readable media of Claim 11 wherein said reconfiguring the bimodal thread of the local plurality of bimodal threads comprises:
in response to receiving a read request from a second computer of the plurality of computers, reconfiguring the bimodal thread for the second mode that provides remote data access;
the bimodal thread processing the read request.

20.	(Original)  The one or more non-transitory computer-readable media of Claim 11 wherein said dispatching the plurality of local computation tasks comprises the bimodal thread executing multiple local computation tasks of the plurality of local computation tasks.

Reason for Allowance
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 06/01/2017 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification and arguments presented in Remarks filed on 02/24/2021, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Arimilli et al (US Pub. No. 2009/0064168 A1) teaches hardware based dynamic load balancing of message passing interface task by modifying task including distributed job to process a respective data partition of a plurality of data partitions of a same application, dividing the respective distributed job into plurality of concurrently executable local computation tasks.
Nickolls et al. (US Pub. No. 2011/0238955 A1) teaches scalably exploiting parallelism in a parallel processing system including dispatching the plurality of local computation tasks for execution by a first subset of plurality of threads and completion of a local computation task of the plurality of local computation task.
Semin (US Pub. No. 2014/0053009 A1) teaches instruction that specifies an application thread performance state including bimodal threads having two different modes, subset of the local plurality of bimodal threads that are configured for communication and each bimodal thread of the local plurality of bimodal threads may be reconfigured for either computation or communication.

The combination of prior art of record does not expressly teach or render obvious the limitations of “receiving a respective distributed job to process a respective data partition of a plurality of data partitions of a same application, dividing the respective distributed job into a plurality of local computation tasks that may concurrently execute; dispatching the tasks to bimodal threads configured for local computation task wherein the bimodal threads have dual mode of executing computation task or remote data access and upon completion of a local computation task of the plurality of local computation tasks, reconfiguring a bimodal thread of the local plurality of bimodal threads for either of the two modes”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 11 were not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195